Citation Nr: 1518456	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for chronic episodic chest pains.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.  

3.  Entitlement to a compensable initial disability rating for bilateral hearing loss.  

4.  Entitlement to a compensable initial disability rating for right knee posterior horn medial meniscus tear.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2009; though it appears that the Veteran had a period of Active Duty for Training from June 1986 to July 1986, this period is not confirmed.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to an increased initial rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's episodic chest pains have not resulted in and are not the product of a chronic, ratable cardiac disability.  

2.  Since the grant of service connection, the Veteran has had Level I hearing in both ears.  

3.  The Veteran's right knee meniscus tear results in pain, locking, and effusion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for episodic chest pains have not been met.  . 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

3.  The criteria for a 20 percent disability rating, but no higher, for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

As to the service connection claim, a standard December 2010 letter satisfied the duty to notify provisions.

As to the increased initial ratings claim, the appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

At least a portion of the Veteran's service treatment records (STRs) are not available for review.  Though the Veteran has submitted numerous records in his possession, in March 2012, the RO made a formal finding of unavailability of the balance of the Veteran's records.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Post-service private treatment records have been obtained; the Veteran did not indicate that he receives treatment at VA facilities.  

Following his December 2014 hearing, the Veteran submitted additional private medical treatment records.  Though the Veteran did not provide a waiver for the Board to view this evidence in the first instance, his substantive appeal is dated after February 2013.  Therefore, absent a specific request that the AOJ review this evidence, his waiver is presumed.  

The Veteran was provided VA medical examinations in June 2011.  These examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describes his disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Thus, for the foregoing reasons, VA's duty to assist has been met.



II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran seeks service connection for chronic episodic chest pains.  The service treatment records that the Veteran submitted show that he sought treatment in service for these chest pains.  

That said, there is no evidence, either in service or thereafter, that the Veteran's chronic chest pains have resulted in a diagnosed disability, or that they are a symptom of such a disability.  

At his June 2011 VA examination, the Veteran acknowledged that the frequency and severity of his chest pain had diminished.  He stated that he has not sought treatment for his chest pain, and that it had largely resolved after he made dietary and lifestyle changes.

After examining the Veteran, the examiner diagnosed the Veteran as suffering from chronic chest pain of unclear etiology.  That said, the examiner further found that the Veteran's chest pain had largely resolved and was not disabling.  The examiner did not diagnose the Veteran as suffering from any particular cardiac disability.  

At his December 2014 hearing, the Veteran acknowledged that he has not been diagnosed as suffering from a disability.  He stated that he tries to avoid stressful situations in an effort to control his symptoms, but he nevertheless has not been diagnosed as suffering from anxiety or any cardiac disability.  

The Veteran did discuss his concerns about his condition worsening in the future; the Board's denial here does not affect his ability to reapply for service connection in the future should his condition deteriorate or should he be later diagnosed as suffering from a disability.  

However, in the absence of any competent evidence that the Veteran's chest pain results in any cardiac pathology, his complaints amount to symptoms alone and not to a disability.  Such a situation, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). In the absence of competent evidence of disability manifested by, or associated with, the Veteran's chest pain, the record presents no predicate for a grant of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection for chest pains; there is no doubt to be resolved; and service connection for chest pains is not warranted.

III.  Increased Initial Ratings

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's claims for increased initial ratings are evaluated separately below.  

Right Knee Disability

The Veteran's right knee disability has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, covering limitation of flexion of the knee.  Under that Diagnostic Code, limitation of flexion of the leg to 60 degrees is assigned a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran underwent a VA examination in June 2011.  At that examination, the Veteran stated that his knee was not always painful, but that he would experience pain with standing too long and walking far distances.  He stated that flare-ups were resolved with elevation, massage, and rest.  He stated that his flare-ups generally lasted between 15 minutes and an hour.  The Veteran contended that his right knee disability resulted in deformity, giving way, instability, pain, stiffness, weakness, locking, and effusion.  He denied suffering from incoordination, subluxation, or dislocation.  He stated that he is able to stand for more than 1 but less than 3 hours, and that he is able to walk for 1-3 miles.  He does not use assistive devices.

Upon examination, the Veteran's gait was normal, and there was no evidence of abnormal weight bearing.  The Veteran had subpatellar crepitus during his active range of motion, but the examiner found no evidence of masses, clicks or snaps, grinding, patellar abnormality, or ligamentous or knee instability.  The Veteran's right knee was not ankylosed.  X-rays revealed "slight joint space narrowing in an otherwise unremarkable right knee examination."  

Range of motion testing revealed that the Veteran had flexion of 135 degrees and extension of 0 degrees.  There was no evidence of pain with active motion.  Repetitive motion of the right knee did not result in any additional limitations.  

The examiner diagnosed the Veteran as suffering from a right knee posterior horn medial meniscus tear.  He stated that this resulted in chronic pain, decreased mobility, and problems with lifting and carrying.  

In his February 2013 notice of disagreement, the Veteran stated that his right knee disability limits his ability to walk, carry items, and climb ladders.

In his July 2013 substantive appeal, the Veteran stated that he suffers from knee pain, swelling, and locking.  He stated that his knee feels unstable when carrying items, and that he is not able to walk distances.  

He reiterated these contentions at his December 2014 hearing, stating that he has problems navigating hills and using ladders, and that his right knee disability results in weakness, pain, and swelling.  

Based on this evidence, the Veteran is not eligible for an increased rating under Diagnostic Code 5260.  Though his right knee flexion of 135 degrees is 5 degrees short of normal, it is still above the threshold for a compensable rating.

That said, the Veteran is more properly rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  That Code covers dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The only rating provided is 20 percent.

Based on his diagnosis of having a right meniscus tear that results in pain, effusion, and locking, the Veteran's symptoms match those described by Diagnostic Code 5258.  The Veteran is most properly rated under this Code, and his symptoms warrant the 20 percent rating assigned.  As the Board has discretion to assign the proper diagnostic code and the Veteran's rating became effective less than 20 years ago, there is no possibility of reduction or severance of the rating, and Diagnostic Code 5258 will be used in this analysis as it more accurately captures the Veteran's symptoms of pain, effusion and locking and as it results in a higher disability rating for the Veteran.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011); see also Butts v. Brown, 5 Vet. App. 532 (1993).

There are no other Diagnostic Codes that would result in a higher rating, or that are for application here.  The Veteran's knee is not ankylosed, precluding a rating under DC 5256.  Though the Veteran stated that his knee "feels unstable" and contended at his July 2011 examination that he suffered from instability, the examiner found that the Veteran had no ligamentous or knee instability.  The objective findings of the examiner outweigh the Veteran's subjective reports, and they preclude a rating under DC 5257 for other impairments of the knee.  DC 5259 is not for application, as the Veteran has not had cartilage removed from his knee.  The Veteran's range of motion is too great for separate ratings under DCs 5260 or 5261.  Finally, he has not displayed impairment of the tibia and fibula or genu recurvatum, precluding ratings under DCs 5262 and 5263.  

With regard to the DeLuca criteria, the evidence shows that repetitive motion did not result in any further limitation of motion or other limitations.  Absent such evidence, or any other evidence of functional loss, an increased rating pursuant to DeLuca is not warranted.  

An extraschedular rating is similarly not warranted here.  The evidence shows that the Veteran's right knee disability results in pain, weakness, locking, and effusion.  These symptoms are expressly considered by the current Diagnostic Code under which the Veteran's disability is now rated.  The Veteran also has difficulty standing for longer than an hour or walking long distances.  As the schedular criteria for rating disabilities of the knees also includes consideration of functional loss, the Board finds that the schedular criteria reasonably contemplate these symptoms.  To the extent that the Diagnostic Code does not, the Board finds that these symptoms are not so exceptional for a knee disability as to render the schedular rating criteria inadequate as contemplated by 38 C.F.R. § 3.321(b)(1).  Quite simply, they are the symptoms expected of a Veteran with a service-connected knee disability.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected right knee disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 

In summary, the Board concludes that the Veteran's right knee disability should be rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5258.  To this extent, his appeal is granted.  


Bilateral Hearing Loss

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

Two patterns of hearing loss are considered "exceptional" and allow for assigning different Roman numerals than those enumerated in Table VI.  First, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  

Second, a Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

These auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating. 38 C.F.R. § 4.85.

At a VA audiology examination in June 2011, puretone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
5
5
0
45
14
98
LEFT
0
0
45
40
21
96

Under Table VI, these results correspond to Level I hearing in both the left and the right ears.  No exceptional hearing loss was shown.  He did state that he has difficulty understanding speech, especially female voices.  

In his July 2013 substantive appeal, the Veteran stated that his bilateral hearing loss affects his ability to hear female voices.  He repeated this contention at his December 2014 hearing.  At that hearing, he stated that his hearing has remained "about the same" since his VA examination.  He stated that he has a hard time hearing voices (especially female), and that he frequently has to ask others to repeat themselves.  

At a private audiology examination in December 2014, puretone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
0
5
5
50
15
N/A
LEFT
5
10
55
55
31
N/A

This private audiometric testing did not include speech recognition scores.  That said, the results are similar to those found by the June 2011 VA examination, and no exceptional hearing loss was shown here.  

The results of the June 2011 VA examination document hearing that, under Table VI, corresponds to Level I in each ear.  Under Table VII, the intersection of these levels corresponds to a noncompensable rating.  

In the absence of any additional medical evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). Thus, the assignment of a compensable rating on a schedular basis is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  While the evidence shows that the Veteran's service-connected hearing loss disability results in decreased hearing acuity, the rating criteria reasonably describe the Veteran's disability level as loss of hearing acuity is expressly contemplated by the schedular rating criteria.

Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional impacts caused by a hearing disability in his or her final report.

The June 2011 examination report - in addition to the Veteran's statements and testimony - details the functional effects of the Veteran's hearing loss, including difficulty hearing speech.  However, this impact is not considered "exceptional," as a loss of hearing acuity would reasonably expect to result in some difficulty hearing speech.  Therefore, it is not an "exceptional" symptom of hearing loss and is contemplated by the assigned evaluation.  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for a compensable initial rating for bilateral hearing loss; there is no doubt to be resolved; and a compensable initial rating for bilateral hearing loss is not warranted.  


ORDER

Entitlement to service connection for chronic episodic chest pains is denied.

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.  

Entitlement to a 20 percent initial disability rating for right knee posterior horn medical meniscus tear is granted.  



REMAND

For two reasons, the Veteran's increased rating claim for his back disability must be remanded.  

First, at his December 2014 hearing, the Veteran stated that his back disability had worsened.  His testimony, combined with the fact that it has been nearly 4 years since his last examination, warrants a new examination to determine the current severity of his service-connected disability.

Second, the Veteran submitted records of his private treatment for his back disability.  These records show that the Veteran complained of pain that radiated to his buttocks and left leg.  Radicular symptoms of back disabilities may be separately service-connected.  Accordingly, his new examination should also determine whether the Veteran suffers from any disabilities associated with his back disability, including radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records for the Veteran's service-connected back disability.

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   The examiner is to provide details regarding the current nature and severity of the Veteran's service-connected back disability to include any neurologic deficits of the lower extremities.

3.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


